Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 7/22/2021.  Claims 1, 3-11, 13-18, and 20-21 are pending in the case. Claims 1, 11, and 18 are written in independent form. Claims 2, 12, 19 and 21 have been cancelled.
Applicant's amendments and arguments filed 7/22/2021 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent No. 6,456,697, hereinafter referred to as Chang), and further in view of Connell (U.S. Pre-Grant Publication No. 2011/0040710).
Regarding Claim 1:
Chang teaches a computer-implemented bias compensation method, the method comprising:
modifying a behavior of a first analytic engine service with a second analytic engine service,
Chang teaches modifying the feature analysis section 100 with a compensation section 102 or neural network 110 (Figs. 2 and 3 & Col. 2 Lines 18-31 & Col. 5 Lines 11-27).
wherein the first analytic engine service accepts user-submitted data and communicates as a first output an assessment of the user-submitted data in a form of a first label associated with the corresponding user-submitted data,
Change teaches feature analysis section 100 receives a telephone speech signal y(t) and performs feature analysis to generate “a corresponding feature vector o(t)” (Col. 2 lines 18-31).
wherein the second analytic engine service accepts an input and communicates as a second output an assessment of the input in a form of a second label associated with the corresponding input, and
Chang teaches a compensatory neural network section accepting an input o(t) and performing compensation of the feature vector forming a new feature vector (Fig. 3 & Col. 5 Lines 11-27).
wherein a behavior model detects bias of the first analytic engine service and the second analytic engine service,
Chang teaches “during a training process, a feedback section could be coupled to the compensatory neural network for adjusting the first parameters according to the error between the bias and a target function” (Col. 4 Lines 8-11) thereby teaching detecting bias of the analytic engine services.
the method further comprising composing a new analytic engine service from the first analytic engine service and the second analytic engine service to optimize a service bias in terms of a test dataset based on the behavior model, the detected bias, and known true assessments,

the new analytic engine service determining a vector of N-values based on a sample of the first label and the second label and training a compensator model to optimize the service bias on the vector; and
Chang teaches determining “a plurality of feature vectors…generating a bias in response to the first parameters provided by the compensatory neural network…and adjusting the first parameters by an error back-propagation algorithm” (Col. 4 Lines 29-38). Therefore, Chang teaches training a compensator model to optimize the service bias by adjusting the parameters to compensate for bias.
mitigating the bias within the new analytic engine service (compensatory neural network) by cascading classifications through the new analytic engine service (compensatory neural network) and then the compensator model (adjustment section).
Chang teaches a recognizer coupled to the compensatory neural network, with a speech recognition section for classifying the output signal according to a plurality of second parameters in acoustic models to generate a recognition result and determine a recognition loss thereby; and an adjustment section coupled to the compensatory neural network and the recognizer for adjusting the first parameters and the second parameters according to the recognition loss determined by the recognition result and an adjustment means” (Col. 4 Lines 11-21).  Therefore, Chang teaches mitigating bias by using a compensatory neural network to classify output signals and then sending the output signals to an adjustment section for adjusting parameters, thereby mitigating bias. 

Chang teaches all of the elements of the claimed invention as stated above, except:
wherein a behavior model detect bias of the first analytic engine service and the second analytic engine service with respect to a statistical aggregation of discrepancies between the first output and a ground truth and between the second output and the ground truth,

However, in the related field of endeavor of training using a structured differential learning system, Connell teaches:
wherein a behavior model detect bias of the first analytic engine service and the second analytic engine service with respect to a statistical aggregation of discrepancies between the first output and a ground truth and between the second output and the ground truth,
Connell teaches comparing decision information sets in a plurality of decision information sets from a structured differential learning module to a corresponding ground truth data element which “indicates a correct decision with respect to the set of features” (Para. [0005]). Connell further teaches a “plurality of analyzing components for each feature regarding whether the each feature has an acceptable value associated therewith relative to a value of the parameter associated with the each analyzing component” (Abstract) thereby teaching multiple outputs being compared to a ground truth for detecting bias differential from the ground truth.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Connell and Chang at the time that the claimed invention was effectively filed, to have combined the use of an SDL system with an internal structure for solving the learning problem, as taught by Connell, with the system and method for channel effect compensation taught by Chang.
One would have been motivated to make such combination because Connell teaches combining a structured differential learning system with initially hand-tuned parameters where “the initial parameters bias the [structured differential learning] system 100 into the approximately correct region of parameter space” in order to create “less chance of getting stuck in a local minimum of the error function” (Para. [0035]). Connell teaches another advantage by teaching solving the learning problem with less data by breaking the learning problem into smaller parts (Para. [0035]).

Regarding Claim 3:
Chang and Connell further teach:
wherein the second analytic engine service further accepts at least an output of the first analytic engine service and communicates an overall output including the first output of the first analytic engine service and the second output of the second analytic engine service, and
Chang teaches the compensatory neural network section 110 accepting the output of the feature analysis section 100 and communicating an overall output including the first service output and the second service output to recognizer 104 (Figure 3)
wherein a new service input comprises the input to the first analytic engine service and the overall output,
In view of the lacking antecedent basis presented above, the scope of this limitation is unclear.  However, at Column 8 Lines 35-48, Chang teaches the trained service receiving “1892 utterances uttered by the other 70 speakers are used for testing” (Col. 8 Lines 35-48).
wherein a new service behavior model is characterized by a bias in the output of the second analytic engine service with respect to the user-submitted data that has been input to the first analytic engine service, and
Chang teaches composing a new analytic engine service from the feature analysis section 100 and compensatory neural network section 110 by teaching the feedback section 111 as being part of a training process (Fig. 3 and Col. 4 Lines 8-11), thereby teaching an implementation of an optimized feature analysis section 100 and compensatory Neural Network Section 110, based on the training process that compares the bias with a target function to generate an error that is then used in adjusting parameters for the optimization (Col. 4 Lines 29-38).  Therefore, the trained service, taught by Chang, has been characterized by bias in the output of the previous services used in composing the trained service including data input into the untrained services.
wherein the second analytic engine service is configured to compensate the detected bias of the first analytic engine service such that the service bias is optimized.
At Column 4 Lines 8-11, Chang teaches “during a training process, a feedback section could be coupled to the compensatory neural network for adjusting the first parameters according to the error between the bias and a target function” thereby teaching compensating the bias such that the bias associated with first parameters is optimized.  Chang further teaches in the Abstract that “the first parameters and second parameters are adjusted according the recognition loss and adjustment means during a training process”.

Regarding Claim 4:
Chang and Connell further teach:
identifying the test dataset with verified correct labels associated with each datum in the test dataset, the test dataset being split into two or more sub-test datasets, each sub-set dataset including a unique proportion of test-data associated with a given label; and
Chang teaches “1892 utterances uttered by the other 70 speakers are used for testing” as opposed to the “7674 utterances uttered by 292 speakers…used for testing” (Col. 8 Lines 35-48) thereby teaching sub-test datasets including a unique proportion of test data associated with given characteristics for testing.
passing each sub-set dataset on to the new service to receive analytic answer for each data in each sub-test dataset,
Chang teaches testing the recognition system based on the “1892 utterances uttered by the other 70 speakers” (Col. 8 Lines 35-48).
wherein a sub-test service behavior of the new service is based on discrepancies between the true data labels and corresponding service responded labels, and
Chang teaches testing using 1892 utterances (Col. 9 Lines 35-48), thereby teaching the test service based on discrepancies between the known 1892 utterances and the analyzed output of the test service.
wherein an overall behavior of the new service from the test dataset is determined from a collection of the sub-test service behaviors.
Chang teaches composing a new analytic engine service from the feature analysis section 100 and compensatory neural network section 110 by teaching the feedback section 111 as being part of a training process (Fig. 3 and Col. 4 Lines 8-11), thereby teaching an implementation of an optimized feature analysis section 100 and compensatory Neural Network Section 110, based on the training process that compares the bias with a target function to generate an error that is then used in adjusting parameters for the optimization (Col. 4 Lines 29-38).  Each iteration of the feedback section 11 being utilized to adjust parameters for optimization acts as a collection of sub-test behaviors.

Regarding Claim 5:
Chang and Connell further teach:
wherein bias is measured with respect to the identified test dataset with known true assessments of each of  the first analytic engine service, the second analytic engine service, and a new service.
Chang teaches the error being measured based on the known actual bias “that represents the characteristic of the telephone channel” (Col. 1 Lines 13-24).
Chang further teaches composing a new analytic engine service from the feature analysis section 100 and compensatory neural network section 110 by teaching the feedback section 111 as being part of a training process (Fig. 3 and Col. 4 Lines 8-11), thereby teaching an implementation of an optimized feature analysis section 100 and compensatory Neural Network Section 110, based on the training process that compares the bias with a target function to generate an error that is then used in adjusting parameters for the optimization (Col. 4 Lines 29-38).
Connell also teaches “an output response is generated by each analyzing component in the plurality of analyzing components for each feature regarding whether the each features has an acceptable value associated therewith relative to a value of the parameter associated with the each analyzing component” (Abstract) thereby teaching each analyzing component having an acceptable known value associated with it.

Regarding Claim 6:
Chang and Connell further teach:
wherein the second analytic engine service is configured so that the detected bias of the second analytic engine service compensates for the bias in the first analytic engine service so that a bias of the new service is optimized.
Chang teaches the compensatory neural network 110 “used for estimating the bias that represents the characteristic of the telephone channel and removing the bias from an input signal, such a bias being determined by the first parameters” (Col. 5 Lines 20-27).

Regarding Claim 7:
Chang and Connell further teach:
wherein a configuration of the second analytic engine service is machine learnt.
Chang teaches the second service as a neural network 110 (Fig. 3), thereby teaching a machine learnt service.

Regarding Claim 8:
Chang and Connell further teach:
wherein the first analytic engine service was trained with all of an available unbalanced data and a new service provides compensation for an unbalance in the available unbalanced data while still making use of all the user-submitted data.
Chang teaches “a telephone speech database collected from 362 speakers is used for experiments. 7674 utterances uttered by 292 speakers are used for training” (Col. 8 Lines 35-48) thereby training using all of the available data used for training.  Chang further teaches the new service, after training is performed, as making use of the data used to train it in testing a testing phase based on “1892 utterances uttered by the other 70 speakers” (Col. 8 Lines 35-48).

Chang teaches composing a new analytic engine service from the feature analysis section 100 and compensatory neural network section 110 by teaching the feedback section 111 as being part of a training process (Fig. 3 and Col. 4 Lines 8-11), thereby teaching an implementation of an optimized feature analysis section 100 and compensatory Neural Network Section 110, based on the training process that compares the bias with a target function to generate an error that is then used in adjusting parameters for the optimization (Col. 4 Lines 29-38).

Regarding Claim 9:
Chang and Connell further teach:
wherein a detection comprises a service that is used two or more times to account for a time variance in a distribution of the test dataset.
Chang teaches using the compensatory neural network 110 multiple times to account for corresponding times distributed as speech frames of a telephone speech signal (Col. 5 Lines 29-36)

Regarding Claim 10:
Chang and Connell further teach:
a cloud-computing environment.
Chang teaches “a remote speech recognition system for recognition” (Cool. 1 Lines 13-25) thereby teaching a cloud-computing environment.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 10.


Response to Amendment
Applicant’s Amendments, filed on 7/22/2021, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant's amendments and arguments filed 7/22/2021 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Response to Arguments
In the remarks filed on 7/22/2021, Applicant argues that “Chang does not mitigate bias within the new analytic engine by cascading the classifications through the new analytic engine and then the compensator model. Instead, Chang teaches a single examination of the classification and not cascading the classification through the new analytic engine and then the compensator model”.
Applicant’s arguments are not convincing because cascading means the classifications are making a single pass through each of the claimed new analytic engine and then through the compensator model which is a single examination by each of the claimed analytic engine and the compensator model. Change teaches this feature by teaching a recognizer coupled to the compensatory neural network (new analytic engine after it has been adjusted on a previous iteration), with a speech recognition section for classifying the output signal according to a plurality of second parameters in acoustic models to generate a recognition result and determine a recognition loss thereby; and an adjustment section (compensator model) coupled to the compensatory neural network and the recognizer for adjusting the first parameters and the second parameters according to the recognition loss determined by the recognition result and an adjustment means” (Col. 4 Lines 11-21).  Therefore, Chang teaches mitigating bias by using a compensatory neural network to classify output signals and then sending the output signals to an adjustment section for adjusting parameters, thereby mitigating bias.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Frank et al. (U.S. Pre-Grant Publication No. 2016/0224803) teaches a bias removal module 723 “configured to compute correcte measurement 724 by modifying the value of the measurement 720 based on at least some values in the bias model 712 (Para. [0215]) wherein the bias model 712 is trained using samples 708 and bias model learner 710 (Para. [0079]).
Ganesamoorthi et al. (U.S. Patent No. 6,760,716) teaches modifying or adjusting the output of a typical predictive model, such as a neural network model to reduce or correct for non-linear as well as linear errors without having to reform the predictive model itself.
Sabbu et al. (U.S. Pre-Grant Publication No. 2007/0135938) teaches “an ouput from each model 18 is supplied to an algorithm for local weighting learning with bias compensation 50 and to an algorithm for local weighted learning with no bias compensation 52” where “if bias compensation is desired, then an output from model with bias compensation can be utilized” based on the bias compensation 50 (Para. [0025]).
Tormasov (U.S. Pre-Grant Publication No. 2019/0228006) teaches using a corrective module 108 to modify the operations and/or output of the machine learning model 110  to compensate for prohibited discrimination by the machine learning model 110 (Paras. [0029] – [0034]).
Baker (U.S. Pre-Grant Publication No. 2020/0210812) teaches machine-learning systems for a combination of neural networks trained to be diverse but according to a common, overall objective, each member network trained or retrained jointly with all the other member networks, including member networks that may not have been present in the ensemble when a member is first trained.
Boyer et al. (U.S. Pre-Grant Publication No. 2018/0018576) teaches test classifier training comprising receiving a training set of text and class specification pairs to be used as a ground truth for training a text classifier machine learning model for a text classifier, each pair comprising a text and a corresponding class specification.
Connell (U.S. Patent No. 8,244,649) teaches training a control system using structured differential learning where a set of features extracted from a set of input data is analyzed by a plurality of analyzing components that each generate an output for each feature regarding whether the each feature has an acceptable value associated therewith relative to a value of the parameter associated with the ach analyzing component.
Lyon (U.S. Patent No. 6,480,621) teaches a dual-precision training process comprising both forward propagation and back propagation training.
Medasani et al. (U.S. Patent No. 8,515,184) teaches training each stage of a visual object recognition system “using either the training data or false alarm datasets”.
Zhao et al. (U.S. Patent No. 2016/0320768) teaches performing root-cause analysis on an industrial process and a “deployed inferential run-time model 273 uses the received output calculations to perform the prediction bias updates to correct the calculations of the continuous KPI estimations provided to the network environment 100 (Para. [0058]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        9/20/2021
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154